       Case 4:21-cv-01386 Document 8 Filed on 05/13/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                              UNITED STATES DISTRICT COURT                              May 13, 2021
                               SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

JAMES DAVIS,                                       §
                                                   §
         Plaintiff,                                §
VS.                                                §   CIVIL ACTION NO. 4:21-CV-01386
                                                   §
MUNICIPAL SERVICES BUREAU,                         §
                                                   §
         Defendant.                                §


             ORDER OF DISMISSAL ON SETTLEMENT ANNOUNCEMENT

       The Court has been informed that a settlement of this cause of action has been reached.

The case is DISMISSED without prejudice to the right of the parties to move for reinstatement

within forty-five (45) days after the entry of this order.

       It is so Ordered.

       SIGNED on this 13th day of May, 2021.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




1/1
